 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDHydro Conduit Corporation and Chauffeurs, Team-sters and Helpers Local Union #492 (Ind.); andLaborers International Union of North America,Local #16, AFL-CIO. Case 28-CA-4771January 24, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn September 21, 1978, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed cross-exceptions and a supporting brief. Re-spondent then filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Hydro Conduit Corpora-tion, Albuquerque, New Mexico, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.We find merit in the General Counsel's exceptions to certain inadvertenterrors by the Administrative Law Judge and correct his Decision to reflectthat Respondent granted general raises on February 5 and August 13. 1973,rather than 1974, and that 37. rather than 57. votes were cast against theUnion in the April 27, 1978, election.We also find merit in Respondent's exceptions to the Administrative LawJudge's finding that Plant Manager Henry Reza testified that all necessarystudy and planning for a 1978 general raise had been completed. The recordreveals that Reza in fact testified that a study was in process at the time ofthe hearing. However. the fact that Respondent had not undertaken plan-ning for a raise when it informed employees that wages were "frozen" as aresult of the election petition does not, as Respondent contends. alter theillegality of its statement that wages were "frozen." Although Respondent'sfailure to grant or study a raise was lawful, its attempt to ascribe the electionpetition as the reason therefor clearly violated the Act.Finally, since we adopt the Administrative Law Judge's finding thatSafety and Personnel Coordinator Joseph Chavez acted as Respondent'sagent in discussing across-the-board increases with employees, we find itunnecessary to adopt his finding that Chavez did not possess supervisoryauthonty.240 NLRB No. IDECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatter was heard before me in Albuquerque, New Mexico,on July 6 and 7, 1978.1 The complaint, issued May I, isbased upon an original charge filed March 24 and a firstamended charge filed April 20 by Chauffeurs, Teamstersand Helpers Local Union #492 (Ind.); and Laborers Inter-national Union of North America, Local #16, AFL-CIO,hereinafter referred to as the Unions. The complaint alleg-es that Hydro Conduit Corporation (Respondent) violatedSection 8(a)(1) of the National Labor Relations Act (Act).All parties were given full opportunity to participate, tointroduce relevant evidence, to argue orally, and to filebriefs. Briefs, which have been carefully considered, werefiled on behalf of General Counsel and Respondent.Upon the entire record and from observation of the wit-nesses and their demeanor, I make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is, and at all times material herein has been,a corporation duly existing under and by virtue of the lawsof the State of Delaware, with its principal place of busi-ness in Albuquerque, New Mexico, where it is engaged inthe manufacture, sale, and distribution of pipe and relatedproducts. During the past 12 months, which period is rep-resentative of its operations at all times material herein,Respondent, in the course and conduct of its business op-erations, purchased goods and materials valued in excessof $50,000 which were transported in interstate commerceand delivered to its place of business in New Mexico di-rectly from States other than that of New Mexico.I find that Respondent is, and at all times relevant hereinhas been, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDChauffeurs, Teamsters and Helpers Local Union #492(Ind.); and Laborers International Union of North Amer-ica, Local #16, AFL CIO, are, and at all times materialherein have been, labor organizations within the meaningof Section 2(5) of the Act.III THE ALLEGED UNFAIR LABOR PRACTICESBackgroundRespondent has approximately 14 plants located at vari-ous places in the United States, with corporate headquar-ters in Newport Beach, California. A. J. Pitcher,2whoseoffice is located in Newport Beach, is Respondent's equalAll dates hereinafter are within 1978, unless stated to be otherwise.2All individuals are referred to herein by their last names. HYDRO CONDUIT CORPORATION49employment opportunity (EEO) officer. Respondent hasregional offices, and the one responsible for the plant in-volved in this controversy, i.e., the Albuquerque plant, islocated in Houston, Texas, under the management of DanErdeljac.3District offices are under the supervision of re-gional offices; the Albuquerque operation is under the dis-trict office in Denver, Colorado, where Ben Snow is man-ager. Mike Herrera is the corporate director of safety, withhis office in Denver. The Albuquerque operation consistsof two plants, with the entire operation under the manage-ment of Henry Reza.4The pipe plant manager at Albu-querque is D. P. Brown, and the prestress plant manager isEarl Huffman. Total employee complement of both plantshas varied from approximately 120 to 136 over the pastyear. Each plant has various functions, directed by super-visors. One of the Albuquerque operation employees in-volved herein is Joe Chavez, the safety and personnel coor-dinator.Respondent gives its Albuquerque employees three typesof raises. One type is an automatic raise, given to new em-ployees after they have successfully completed 30, 90, and180 days of employment. After employees reach 180 daysthey are at the bottom of the grade 2, or laborer, category.5A second type is referred to as a merit, or production, raise.Merit raises are given to reward employees and consist ofmoving an employee up within a series of wage steps en-compassed by a single wage grade. Promotion raises aregiven when an employee is promoted to a higher gradelevel. A third type of raise is a general across-the-boardincrease given to all employees at the same time.6Across-the-board, or general, raises usually have beengiven in the past, approximately in February of each year,to all hourly employees. Since 1968, employees have beengiven at least one general raise each year; two such raiseswere given in 1973 and 1977. The 1974 general raises weregiven February 5 and August 13; the 1977 general raiseswere given in February (approximately 7-1/2 percent) andon August 8 (approximately 7 percent). No raise was givenin February 1978, and as of the date of trial, none wasannounced for 1978.The Unions have been attempting to organizeRespondent's Albuquerque operation for several years. OnMarch 5, 1978, the Unions filed a petition for representa-tion of Respondent's employees, and an election was con-ducted April 27, 1978. One hundred five eligible voters castballots, of which 53 were for the Unions and 57 wereagainst the Unions; 4 ballots were challenged. Respondentfiled objections to the election, and that matter presently isbefore the Board.3 Dick Boberschmidt, now vice president of operations with an office inDenver. formerl) was regional manager at Houston.4Counsel stipulated that Reza is a supervisor within the meaning of theAct. He was assistant general manager prior to becoming general manageron November 15. 1977.5 G.C. Exh. 4.6 It is quite clear from the unchallenged and credited testimony f Rezaand Chavez. as well as from the record as a whole. including G.C. Exh. 5and Resp. Exh. B and C. that automatic. merit, and promotion raises havebeen given at all times herein. according to Respondent's regular practice.Only across-the-board increases are in controverss. Further. there is nocontention by G(eneral Counsel that an' benefit other than wages s in-volvedThe controversy herein primarily arises from the factthat employees have not received a general raise in 1978,allegedly contrary to their expectations. Reza acknowl-edges that all necessary study and planning for a 1978 gen-eral raise has been completed but that no date for a raisehas been established because wages have been "frozen"upon the suggestion of Respondent's attorney. That sug-gestion is made in a letter from Respondent's attorney7addressed to Reza on March 14, 1978, and thereafter dis-tributed to Respondent's employees as an enclosure withtheir paychecks on March 17, 1978.A. Respondent's Knowledge of Union ActivitO,Reza testified that the Unions have been trying to orga-nize Respondent for several years and that there have been10 or II petitions for representation filed by the Unionssince 1964. Reza further testified that raises have been giv-en in the past, sometimes while there has been union activi-ty and sometimes not, and that Respondent knew of unionactivity in July 1977, while arrangements were being madefor a general increase for nonsalaried employees. That tes-timony by Reza was not challenged and is credited.Reza testified that he first learned of union activity con-cerning the present campaign in July 1977, when he sawunion cards being distributed outside the gates and heardfrom employees about the activity. There is nothing in therecord to contradict this testimony by Reza, and this pointis not in issue. It is clear that Respondent was well aware ofunion activity at all times relevant herein. That knowledgecontinued through the August 1977 general raise and untilthe present time.B. The August 1977 General Wage IncreaseThe fact that all hourly employees were given a generalincrease in August 1977 is not in dispute. Reza's testimonythat Respondent began considering that raise in June 1977and that the raise was given for valid business reasons isgiven full credence. The fact that two general raises weregiven in 1977 creates no inference of improper motive. Theyear 1977 was not the first in which two raises were given,and Reza's description of the necessity for Respondent tomeet the competition's wage structure when considering itsown structure was logical and convincing. Finally, GeneralCounsel has not alleged that the August 1977 raise wasgiven in violation of the Act.C. Chavez' Status as an EmployeeThe materiality of Chavez' meeting with employees priorto and in February of 1978, discussed infra, depends uponChavez' status as an employee. General Counsel contendsthat Chavez is a supervisor, that he met with employees inFebruary, and that Chavez told the employees they wouldreceive a 1978 raise divided into two parts, one to be givenin April and one in September or October. Respondentcontends that Chavez is not a supervisor within the mean-ing of the Act.G.C. Exh. 3.HYDRO CONDUIT CORPORATION 49_ _ _ _ 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDChavez is Respondent's safety and personnel coordina-tor at the Albuquerque operation, with an annual salary of$10,200. He receives no overtime pay. Chavez has an officeand maintains files related to his responsibilities, but hehas no secretary or assistants; he does his own typing. Inhis duties related to safety, he is guided by Herrera of theDenver office. He follows EEO guidelines established byPitcher of the Newport Beach office and by Reza. He con-fers on an irregular basis with Herrera and Pitcher and ona regular basis with Reza. His duties related to payroll mat-ters are clerical and routine in nature and are in accor-dance with procedure and forms emanating from the Den-ver office, where the payroll function is located.Chavez testified: Herrera visits the Albuquerque opera-tion approximately once each 4 weeks, and the two of themtour the plants on safety inspections. Herrera thereafterissues discrepancy slips to appropriate supervisors, withcopies to Chavez. Regular safety inspections are made byChavez alone, approximately once each month. He reportsall discrepancies to appropriate supervisors and asks thatcorrective measures be taken. Warning slips given to em-ployees are prepared by the supervisor if he is in or byChavez otherwise, but supervisors must sign or later ac-knowledge all warning slips. Sometimes Chavez orallywarns employees before warning slips are prepared. Copiesof warning slips are put into personnel jackets maintainedby Chavez. It is the responsibility of supervisors to see thatcorrections of improper safety conditions are made, but itis Chavez' responsibility to report to supervisors or to Rezaor Herrera if the corrections are not made. Safety meetingsfor all plant employees are conducted by Chavez on a regu-lar schedule established at the corporate level. Attendancerolls are kept at the meetings, and it is the responsibility ofsupervisors to see that employees attend the meetings. Ac-cident forms are prepared by appropriate supervisors andgiven to Chavez, who completes the necessary forms forthe insurance carrier and does the attendant clerical work.So far as personnel matters are concerned, Chavez said heis merely a liaison link between management and employ-ees, with no authority to take independent action relativeto any employee. He said he interviews and screens appli-cants, but he has no authority to hire anyone; only super-visors have that authority. He has no authority to recom-mend or give raises; he is notified by supervisors after theygive raises, and he then completes the necessary clericalwork. Employees who are off work must notify their super-visor, but if the supervisor is not in, they notify Chavez.Employees report to supervisors, and not to Chavez. Rezahandles all EEO complaints, and either Reza or Huffmansigns all quarterly EEO reports. Chavez receives comp-laints from employees, but he acts only in a clerical capaci-ty in resolving the complaints; matters of substance arehandled by supervisors or Reza. All matters related to dis-charges are handled by supervisors; Chavez only does thepaper work involved. Chavez does not attend any supervis-or or management meetings. He answers directly to, andfrequently confers with, Reza. He has no authority over oraccess to information concerning salaried employees. C'ha-vez has no authority to discipline employees in any man-ner. He is not involved in raises, either general or merit, inany manner. On one occasion an employee, Leroy Sedillo,refused to sign a safety warning slip, which refusal was inviolation of announced company policy. Chavez reportedthe matter to Huffman, who told Chavez to "followcourse," which referred to the policy stating, "Employeesthat refuse to sign a warning slip that is issued can bedismissed upon refusal to sign the warning slip." Chavezthen told Sedillo that he had been dismissed. Sedillo wasnot told that Chavez talked with Huffman, and Chavezalone told Sedillo he had been fired.Reza corroborated Chavez' testimony relative to thelatter's authority and said all final hiring authority is vestedin supervisors, while final discharge and disciplining au-thority is vested in plant management. Reza said Chavezhad no role in the general wage increases given to employ-ees in the past; Chavez only does the paper work involved.Counsel stipulated that employee identity cards aresigned by Chavez, identified as "Payroll Clerk."James Tenorio testified that he was hired by Chavez, asa forklift driver. Tenorio said he was interviewed only byChavez.DiscussionReza was a convincing witness, and his testimony on thissubject is given full credence. It is clear that Chavez issomewhat more than an ordinary clerk, but it also is clearthat he is not a supervisor, since he supervises no one andhas no independent authority. Even his clerical function islimited, since he has little contact with salaried employees:his work is confined almost entirely to hourly employees.No employee works under Chavez: all his typing, filing,and formkeeping must be done by him alone. Employeeidentity cards identify Chavez as a payroll clerk, clearlyreferring to recordkeeping, since the payroll is kept in Den-ver. Chavez never attends supervisor or management meet-ings, and he has nothing to do with any raises, general,merit, or promotion. Only supervisors and managers canhire, fire, and discipline. Chavez' actions relative to Teno-rio and Sedillo were not independent actions; they weretaken only within the ambit of standard procedure relativeto hiring and firing, within which procedure Chavez' au-thority is clerical rather than supervisory.However, this finding that Chavez is not a supervisordoes not conclude the matter, since the actions of Chavezdescribed infra were, on at least one occasion, the actionsof an agent speaking for management.D. Chavez' Meetings With Eniplovees in Eariv 1978Rebecca Dunham, a salaried employee in Respondent'sdrafting department, prepared a suggestion8in early 1978and gave it to Chavez. Dunham suggested that Respondentgive two small raises each year instead of one large raise, inthe interest of employee morale. Dunham testified that sheunderstood the employees received a general raise eachyear.Chavez talkeu with employees on two occasions approxi-mately in February, during the regular safety meetings de-Resp. Ixh A HYDRO CONDUIT CORPORATION51scribed supra, concerning the possibility of a general raisein 1978. Safety meetings are held in groups, and Tenoriotestified that an employee in his group asked Chavez abouta raise, to which Chavez replied: "As of right now, all theinformation I have is a big zero for you guys as for theannual raise. But I will try and find out, within a week orso, what is going to become of the annual raise." Chaveztestified to the same effect concerning the first meeting.Montoya testified that Chavez told his group sometime inJanuary or February that Respondent was "going to splitthe 30 cent raise, annual raise, in two, like they were goingto give us 4 percent in April, 3 percent in August or 2percent in April and 4 percent in August. I don't rememberwhich way it was.' Montoya later said the total raise wassaid to be 7 percent, split into two smaller raises. Montoyaalso said it was possible that Chavez said it had been sug-gested that the raise be split. Montoya's recall of the meet-ing was acknowledged to be hazy. Tenorio testified thatChavez told the employees the week following the first in-stance described above:A. Yes, it was a regular weekly meeting. And he saidthat they had come to the decision that they weregoing to give us a three percent in April and a fourpercent raise in September or October; I don't remem-ber exactly if it was September or October that hesaid. But that is the way they were going to work it;that it was to our benefit or something to that effect.Q. Did he have anything with him to demonstrate?A. Yes. He had a cardboard chart that he showed usas to how it was going to be to our benefit, that theywould give us the three percent in April and then ourfour percent in September or October.Q. Did anyone question him about it?A. Yes, one of the employees said, "Well, if we gotthe seven percent raise right away, wouldn't we gainjust that much more on the month?" And he said,"Well, it doesn't work that way." And there he said,"If anybody doesn't like the way it is handled, theycan just go out and find another job."Chavez testified: He received Dunham's suggestion afterthe first of the two meetings which employees describedabove. He talked with Reza about the suggestion, and Rezasaid it looked like a good idea. Reza then asked Chavez totalk with employees at one of the safety meetings and as-certain their thoughts. Chavez talked with the employees atthe next safety meeting, told them about Dunham's sugges-tion, and explained the possible advantages of a split raise.The employees were noncommittal. Chavez denied that hetold employees they were going to receive a raise, or a splitraise; he said he merely used the figures 3 percent and 4percent as examples. Chavez reported the events of themeeting to Reza. At no time did Reza say there was goingto be a general raise in 1978; he only told Chavez therewould be no February 1978 raise because of the raise givenin August 1977.Reza testified in detail concerning the manner in whichgeneral raises are given. He said the subject first is consid-ered at the plant level and then is considered at the district,regional, and corporate levels and during the process iscoordinated with the Company's attorney. Two principalconsiderations are the wage structure of its competitor andthe rate of inflation. Reza said employees were told onAugust 2, 1977, that they would receive a general raise laterin August because of employee dissatisfaction resultingfrom inflationary pressure and that the employees weretold, "Since we are giving you this raise now, the raisewhich you normally get in February will be changed tosome different time." Reza said the matter had been dis-cussed within management, and Snow indicated that thenext raise probably would be in August 1978. Reza testi-fied: The company attorney told him employees had beenasking the attorney about a possible raise in February, andthe attorney said Respondent must be extremely carefulbecause of the union activity. In January or February Cha-vez told Reza that employees had asked him about thepossibility of a raise, and Reza replied:I told him that since we had initiated an across theboard increase in August and got ourselves into com-petitive position with our competitor, that we felt likewe had given a fairly good increase at that time, thatwe would not be giving one in February but at somelater date we probably would start the ground workfor the next across the board increase.I also told him that he should advise the employeesthat that was the case.Q. That they would not be getting any Februaryincrease?A. Yes, sir.About a week later Chavez talked with Reza about theDunham suggestion. Reza told Chavez he would take thematter under advisement and that, in the meantime, Cha-vez should ask the employees what they thought about thesuggestion. Chavez later was asked by Reza about the em-ployees' reaction, and Chavez said they had little reaction,but a few employees did not like the idea. The suggestionlater was discussed among management officials, but noaction was taken. Reza did not tell Chavez about how topresent the suggestion to employees. Reza testified that nogeneral increase was planned in February 1978 but that thepossibility of an increase has been under study since June1978. That study again primarily addressed the matters ofinflation and competition.Respondent's attorney prepared the letter, GeneralCounsel's Exhibit 3, at Reza's request. Reza testified thatsince receipt of the letter, he has considered that wages arefrozen. Reza said most study and preliminary preparationfor an increase has been completed but that a date for theincrease has not been established.DiscussionReza and Chavez were convincing witnesses, and theyare credited. It is quite clear that the two raises, of approxi-mately 7 percent each, given in 1977 represented a depar-ture from the usual pattern of one raise each year, althoughtwo raises were given in 1973. There is nothing to show thatthe August 1977 raise was related in any manner to unionactivity. Reza's testimony that union activity is almost ayearly occurrence and that past yearly raises were given atapproximately the time of, but unrelated to, that unionHYDRO CONDUIT CORPORATION 51 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivity was not challenged or contradicted and is credited.Reza's testimony that employees were told prior to theAugust 1977 raise that it may affect the timing of the nextraise is logical, in view of the unusual nature of the raise,and is credited.Reza's testimony that the August 1977 raise was occa-sioned by employee dissatisfaction and because of thewage structure of Respondent's competitor was not chal-lenged and is credited. It may well be, as argued by Gener-al Counsel, that employees expected and wanted anotherraise in February, only 5 or 6 months later, but such anexpectation would be illogical, since employees were wellaware that one general raise each year was Respondent'susual practice. When employees asked about a February1978 raise, they were told by Chavez that such a raisewould not be forthcoming. It is clear, from the testimonyof Reza and Chavez, that when Chavez spoke on this sub-ject, it was after conference with, and upon the specificinstruction of, Reza. Chavez thus spoke as Respondent'sagent at the two employee meetings, regardless of his statusas a supervisor. There is nothing to show that there wasany connection between Respondent's withholding of aFebruary 1978 raise and union activity. The union petitionfor representation was not filed until March 3, after Cha-vez met with the employees. It is clear, beyond reasonablequestion, that a raise was not given in February 1978 be-cause employees' wages were raised approximately 14 per-cent in 1977 and that those raises were designed to meetthe requirement to keep abreast of the wage structure ofRespondent's competitor.Chavez' testimony that he made no promise of a raise forFebruary or April, or for any other time in 1978, is credit-ed. His testimony that he talked with employees about thepossible advantages of splitting a 1978 raise into two partswas supported by the nature of Reza's testimony and hasMontoya's acknowledged possibility of support. In view ofthe record as a whole, Tenorio's testimony that Chavezpromised a 1978 raise of approximately 7 percent, split intotwo parts to be given in April and August, is not credited.Based upon the manner in which raises are determined byRespondent and based upon Chavez' obvious status as nomore than a high-level clerk, it would be illogical and un-realistic for Reza to authorize Chavez to make the commit-ment attributed to him by Tenorio. Clearly, Chavez wouldnot, and did not, take it upon himself to make such a com-mitment.A question is suggested as to whether or not Respondentdecided upon a raise for August 1978. Reza's testimony isnot entirely consistent, but it appears possible that Respon-dent had decided to give a general raise to employees ap-proximately in August. However, that matter was not al-leged in the complaint, was not litigated, and would requirespeculation for decision, since the case was heard in July.Nonetheless, employees logically may have expected araise in August, and the letter to employees of March 14stated that wages were frozen pending an election. Thatstatement possibly would not be objectionable if no raisehad been planned or considered, but Reza testified thatpreliminary work for a raise had been completed, with nodate established for the raise. Under such circumstancesthe letter was a statement that because of the pending elec-tion, there would be no raise during that pendency. Theattorney's letter and Reza's testimony show beyond ques-tion the fact of, and the union activity reason for, the"freeze." That letter constitutes a violation of Section8(a)(1) of the Act, as alleged.IV EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCERespondent's activities set forth in section 111, above,occurring in connection with the operations of Respondentdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(l) of theAct, I shall recommend that Respondent be ordered tocease and desist therefrom and from, in any like or relatedmanner, infringing upon its employees' Section 7 rightsand to take certain affirmative action designed to effectu-ate the policies of the Act.It is recommended that allegations of the complaint notfound proved be dismissed in their entirety.Upon the basis of the foregoing findings of fact and theentire record, I make the following:CONCLUSIONS OF LAWI. Hydro Conduit Corporation is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. Chauffeurs, Teamsters and Helpers Local Union#492 (Ind.); and Laborers International Union of NorthAmerica, Local #16, AFL-CIO, are labor organizationswithin the meaning of Section 2(5) of the Act.3. By threatening to withhold a general wage increase foremployees because of the union activity of its employees,Respondent violated Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER9THE RESPONDENT, HYDRO CONDUIT CORPORATION, ITS OFFI-CERS, AGENTS, SUCCESSORS, AND ASSIGNS, SHALL:1. Cease and desist from:9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 10248 of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaives for all purposes. HYDRO CONDUIT CORPORATION53(a) Threatening to withhold wage increases from its em-ployees becuase of their union or other protected activity.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action to effectuate thepolicies of the Act:(a) Post at its Albuquerque, New Mexico, operation cop-ies of the attached notice marked "Appendix."'°Copies ofthe attached notice, on forms provided by the RegionalDirector for Region 28, after being duly signed by an au-thorized representative of Respondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeescustomarily are posted. Reasonable steps shall be taken byRespondent to insure that the notices are not altered, de-faced, or covered by any other material.10 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."(d) Notify the Regional Director for Region 28, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunity topresent evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Actand has ordered us to post this notice. We intend to carryout the Order of the Board.WE WILL NOT threaten to withhold wage increases forour employees because of their union or other protect-ed activity.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them in Section 7 of the Na-tional Labor Relations Act.HYDRO CONDUIT CORPORATIONHYDRO CONDUIT CORPORATION 53